Citation Nr: 1104149	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-04 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In May 2010, the Veteran and his wife testified regarding this 
matter at a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing has been associated with 
the claims file.

This matter was remanded by the Board for further development in 
September 2010.  As the required development has been completed, 
adjudication on the merits may proceed.  See Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Audiometric testing performed in July 2008 revealed level II 
hearing in each ear.

2.  Audiometric testing performed in November 2010 revealed level 
II hearing in the right ear and level IV hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for service-
connected bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

With respect to higher evaluation claims, VA must provide the 
claimant with generic notice of the evidence needed to 
substantiate the claim, namely evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on employment, and of how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Pelegrini, 18 Vet. App. at 112.

The Veteran was notified by letter dated in June 2008 of the 
evidence required to establish entitlement to an increased 
rating, the evidence not of record necessary to substantiate his 
claim for a increased rating, and his and VA's respective duties 
for obtaining evidence.  This letter additionally notified him of 
how VA determines disability ratings, which was noted to include 
consideration of the impact on employment, and effective dates.  
In October 2008, the Veteran also was notified by letter dated in 
October 2008 of how VA determines disability ratings in general, 
which once again was noted to include consideration of the impact 
on employment, and of how VA determines disability ratings 
specifically for bilateral hearing loss.

Under these circumstances, the Board finds that VA's duty to 
notify not only has been satisfied, but has been exceeded.  The 
June 2008 letter fully addressed all notice elements.  It was 
provided in advance of the AOJ's initial adjudication of the 
claim in August 2008.  Therefore, this letter fulfilled the duty 
to notify.  The October 2008 letter went beyond this duty in that 
it was unnecessary under the VCAA and in that it provided notice 
specific to the Veteran's bilateral hearing loss disability 
rather than the generic notice required by Vazquez-Flores v. 
Shinseki, 580 F.3d at 1270.

Pursuant to the duty to assist, VA is required to aid the Veteran 
in the procurement of service treatment records and other 
pertinent treatment records, whether or not they are in Federal 
custody, as well as provide a medical examination and/or obtain a 
medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records and 
private treatment records from Health Resources.  No other 
private treatment records and no VA treatment records have been 
obtained.  The duty to assist is not applicable in this regard, 
however, as the Veteran has not identified any such records.  See 
38 U.S.C.A. § 5103A(b).  Indeed, he indicated in an October 2010 
statement that he has not received any treatment, whether from VA 
or from a private healthcare provider, for his bilateral hearing 
loss.

A VA audiological examination was afforded to the Veteran in July 
2008.  Pursuant to the Board's September 2010 remand, another was 
afforded to him in November 2010.  The Board finds that each of 
these examinations was adequate.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (defining adequacy with respect to medical 
examinations and opinions as those providing sufficient detail so 
that the Board can perform a fully informed evaluation of the 
claim).  As noted below, the July 2008 examination noted that the 
Veteran reported symptoms of difficulty hearing high pitch sounds 
and whispers as well as often having to ask others to repeat 
themselves.  The November 2010 examination noted that the Veteran 
reported symptoms of difficulty hearing the television and 
difficulty hearing in groups.  It also noted that the Veteran's 
usual daily activities were not affected by his disability but 
that there were significant effects, namely hearing difficulty, 
on his occupational activities.  Both examinations thus included 
a "full description of the effects of disability upon the 
person's ordinary activity," as required by the Court in 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Even if one or 
both of these descriptions was somehow defective, the Veteran 
bears the burden of demonstrating prejudice resulting therefrom.  
Id.  He has not made, or even attempted to make, any such 
demonstration here.  In addition to obtaining the Veteran's 
descriptive report of his relevant symptomatology, the examiners 
who conducted these examinations reviewed the claims file and 
interviewed the Veteran regarding his history of noise exposure.  
After gathering all of this information, they conducted thorough 
audiometric testing.  The examiners finally documented each of 
these actions in detail in examination reports.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional development necessary for a fair adjudication of the 
claim that has not been undertaken.  The Board therefore finds 
that VA's duty to assist has been satisfied.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been 
fulfilled, appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks a higher disability evaluation for his service-
connected bilateral hearing loss.  He contends that this 
disability is more severe than contemplated by a noncompensable 
rating.

Disability evaluations are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Separate 
Diagnostic Codes identify various disabilities and the criteria 
for specific ratings for the disabilities.  The percentage 
ratings represent as far as practicably can be determined the 
average impairment in earning capacity due to a service-connected 
disability.  38 U.S.C.A. § 1155.  The evaluation assigned is 
determined by comparing the extent to which a Veteran's service-
connected disability impairs his ability to function under the 
ordinary conditions of daily life, as demonstrated by the 
Veteran's symptomatology, with the schedule of ratings.  Id.; 
38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Examination reports must be 
interpreted, and if necessary reconciled, into a consistent 
picture so that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability evaluations are potentially applicable, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
However, any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate in any increased rating claim if distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The benefit of the doubt shall be given to the Veteran when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails 
when the evidence supports his claim or is in relative equipoise 
but does not prevail when the preponderance of the evidence is 
against the claim.  Id.

The Veteran's service-connected bilateral hearing loss currently 
is rated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 
6100.  Pursuant to these regulations, hearing acuity is measured 
by the results of a controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry test in the frequencies 
of 1000, 2000, 3000 and 4000 cycles per second (hertz).  38 
C.F.R. § 4.85(a) and (d).  Examinations are conducted without the 
use of hearing aids.  Id.  The rating schedule establishes eleven 
auditory acuity levels to evaluate the degree of hearing loss 
disability based on the examination results, ranging from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85(b) and (c).  The auditory acuity 
level usually is derived from Table VI, which considers both pure 
tone threshold average and percent of speech discrimination.  
38 C.F.R. § 4.85(b).  However, Table VIa, which considers only 
pure tone threshold average, is used when the examiner certifies 
that use of speech discrimination test results is not appropriate 
for reasons such as language difficulties or inconsistent scores.  
38 C.F.R. § 4.85(c).

In addition, 38 C.F.R. § 4.86 specifies two exceptional patterns 
of hearing impairment.  The first exceptional pattern exists when 
the pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  
38 C.F.R. § 4.86(a).  In this circumstance, the rating specialist 
must determine the auditory acuity level for each ear from either 
Table VI or Table VIa, whichever results in the higher level.  
Id.  The second exceptional pattern exists when the pure tone 
threshold is 30 decibels or less at 1000 hertz and 70 decibels or 
more at 2000 hertz.  38 C.F.R. § 4.86(b).  Here also, the 
auditory acuity level for each ear will be selected from either 
Table VI or Table VIa, whichever results is the higher level.  
Id.  However, in this instance that level then will be elevated 
to the next higher level.  Id.

Based on the intersection point of the auditory acuity level 
assigned to each ear, a disability percentage rating for hearing 
impairment is derived from Table VII.  38 C.F.R. § 4.85(e); see 
also Bruce v. West, 11 Vet. App. 405, 409 (1998).

At the outset, the Board notes that the Veteran, in numerous 
statements and at the May 2010 Travel Board hearing, and his 
wife, at this hearing, recounted the noise exposure he was 
exposed to as well as the hearing problems he experienced during 
service.  These facts are not at issue here, however, since 
service connection for bilateral hearing loss already has been 
established.  As such, the statements and the portion of the May 
2010 Travel Board hearing related to them will not be considered.

Treatment records from Health Resources document that the Veteran 
underwent biennial private audiological testing related to his 
employment.  The first was performed in February 1997, while the 
last was conducted in January 2007.  However, the period on 
appeal extends back only to May 2007, one year prior to receipt 
of the Veteran's May 2008 claim for a higher evaluation.  See 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) (each 
indicating that an exception to the general rule in 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400(o)(1) that the effective date for 
benefits cannot be earlier than the date of receipt of the 
application therefor exists for awards of increased compensation 
such that if the evidence demonstrates that an increase in 
disability occurred within the one year period preceding receipt 
of a claim for increased compensation, the increase is effective 
as of the earliest date the increase in disability was factually 
ascertainable).  Each of these private tests therefore predates 
the timeframe under consideration in this case.  As such, they 
will not be considered.

The Veteran was afforded a VA audiological examination in July 
2008.  He complained of hearing loss, specifically of difficulty 
hearing high pitch sounds and whispers as well as often having to 
ask others to repeat themselves.  Pure tone threshold levels, in 
decibels, were found as follows:


HERTZ

1000
2000
3000
4000
RIGHT
25
60
75
85
LEFT
20
60
85
95

Pure tone threshold levels averaged 61.25 decibels for the right 
ear and 65.00 decibels for the left ear.  Use of the Maryland CNC 
speech discrimination test revealed a speech recognition ability 
of 94 percent in each ear.  

The results obtained at the July 2008 VA audiological examination 
do not represent an exceptional pattern of hearing loss in either 
ear.  See 38 C.F.R. § 4.86(a).  Therefore, the auditory acuity 
level for each ear will be derived only from Table VI.  The 
examination results for the right ear correspond to an auditory 
acuity level of II under this table.  For the left ear, the 
examination results correspond to an auditory acuity level of II.  
The intersection point of auditory acuity level II for the right 
ear and auditory acuity level II for the left ear under Table VII 
shows that the Veteran's bilateral hearing loss warrants a 
noncompensable disability rating.

At the May 2010 Travel Board hearing, the Veteran testified that 
he reads lips, cannot hear others who are not facing him unless 
they speak loudly, and has to turn the television and radio up to 
a level uncomfortable for those near him.  He then noted that he 
tried hearing aids in the past, but stopped wearing them because 
they amplified sound so much that they were uncomfortable to 
wear.  Finally, he stated that he retired from his position with 
a police force the previous December.  He indicated that this had 
nothing to do with his hearing but rather that he had reached the 
age at which retirement was mandatory.

The Veteran's wife confirmed at the May 2010 Travel Board hearing 
that she cannot sit in the same room with the Veteran and watch 
television.  She also indicated that he did not hear their house 
smoke alarm go off a few weeks previous.  With respect to the 
time when he was employed, she noted that the Veteran wrote many 
letters to his superiors because he could not hear radio calls.

As noted above, the Veteran indicated in a statement dated in 
October 2010 that he has not received any treatment, whether from 
VA or from a private healthcare provider, for his bilateral 
hearing loss.

The Veteran underwent a second VA audiological examination in 
November 2010.  He reported difficulty hearing the television and 
difficulty hearing in groups.  Pure tone threshold levels, in 
decibels, were found as follows:


HERTZ

1000
2000
3000
4000
RIGHT
30
60
80
80
LEFT
25
65
95
105

Pure tone threshold levels averaged 62.50 decibels for the right 
ear and 72.50 decibels for the left ear.  Use of the Maryland CNC 
speech discrimination test revealed a speech recognition ability 
of 94 percent in right ear and 80 in the left ear.  The examiner 
opined that there were no effects on the Veteran's usual daily 
activities and significant effects on his occupational 
activities, namely hearing difficulty, as a result of his 
disability.

The results obtained at the November 2010 VA audiological 
examination do not represent an exceptional pattern of hearing 
loss in either ear.  See 38 C.F.R. § 4.86(a).  Therefore, the 
auditory acuity level for each ear will be derived only from 
Table VI.  The examination results for the right ear correspond 
to an auditory acuity level of II under this table.  For the left 
ear, the examination results correspond to an auditory acuity 
level of IV.  The intersection point of auditory acuity level II 
for the right ear and auditory acuity level IV for the left ear 
under Table VII shows that the Veteran's bilateral hearing loss 
warrants a noncompensable disability rating.



Evaluations for a hearing loss disability are derived by 
mechanical application of the rating criteria in 38 C.F.R. 
§§ 4.85 and 4.86, Diagnostic Code 6100, to the numeric auditory 
acuity level assigned as a result of audiological testing.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Stated another 
way, very little judgment is involved because audiometric tests 
are dispositive evidence.  A noncompensable disability rating is 
derived here in light of the level II auditory acuity for the 
right ear and level II and level IV auditory acuity for the left 
ear assigned as a result of audiometric testing conducted as part 
of the July 2008 and November 2010 VA audiological examinations.  
The preponderance of the evidence therefore is against a 
compensable disability evaluation for the Veteran's service-
connected bilateral hearing loss for any portion of the period on 
appeal.  As such, staged ratings are not appropriate and the 
benefit of the doubt rule does not apply.

III.  Extraschedular Consideration

The above determination continuing the Veteran's noncompensable 
disability evaluation for his service-connected bilateral hearing 
loss is based on application of pertinent provisions of the VA's 
Schedule for Rating Disabilities.  There is no indication that 
referral is warranted for consideration of the assignment of an 
evaluation for this disability on an extraschedular basis.  See 
38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine 
whether referral for such consideration is warranted in Thun v. 
Peake, 22 Vet. App. 111 (2008).  A determination of whether the 
evidence presents such an exceptional disability picture that the 
available applicable schedular rating criteria are inadequate 
because they do not contemplate the Veteran's level of disability 
and symptomatology first must be made by the RO or Board.  If the 
rating criteria are inadequate, the RO or Board must proceed to 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization.  If such 
related factors are exhibited, then referral must be made to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for extraschedular consideration.


There has been no showing that the Veteran's bilateral hearing 
loss disability picture could not be contemplated adequately by 
the applicable schedular rating criteria discussed above.  The 
Veteran and his wife have reported that his symptoms include 
difficulty hearing high pitch sounds and whispers, difficulty 
hearing the television, difficulty hearing in groups, an 
inability to hear others who are not facing him unless they speak 
loudly, not hearing the house smoke alarm go off, not hearing 
radio calls when he was employed, having to turn the television 
and radio up to a level uncomfortable for those near him, having 
to ask others to repeat themselves, and having to read lips.  
They are competent to so report because these symptoms are within 
the personal knowledge of the Veteran and readily observable by 
his wife.  See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. 
App. 465 (1994).  They also are credible in this regard, as there 
is no reason to doubt them.  See Caluza v. Brown, 7 Vet. App. 
498, 510-11 (1995) (holding that credibility generally can be 
evaluated by a showing of interest, bias, or inconsistent 
statements).  Each of the symptoms competently and credibly 
reported reflects either a problem in hearing sounds or spoken 
words.  However, the rating criteria, as they are based on 
hearing acuity at various frequencies and the ability to 
understand spoken words, contemplate both such problems.  The 
applicable rating criteria provide for higher ratings, but as was 
set forth above in denying the higher rating, the currently 
assigned noncompensable rating is adequate pursuant to mechanical 
application of the applicable diagnostic code.  Given that the 
applicable schedular rating criteria are adequate, the Board 
finds that the Veteran does not manifest an exceptional bilateral 
hearing loss disability picture.  

Without first finding that the Veteran's bilateral hearing loss 
disability picture was not adequately contemplated by the 
applicable schedular rating criteria and then finding that 
factors related to that disability picture exist, the criteria 
for submission for assignment of an extraschedular rating are not 
met.  Neither finding has been made here.  Remanding this claim 
so that referral may be made to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
consideration of the assignment of a disability evaluation on an 
extraschedular basis thus is not warranted.  See Thun, 22 Vet. 
App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable disability evaluation for service-connected 
bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


